Citation Nr: 1223647	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  05-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for shell fragment wound residuals of the left foot.

2.  Entitlement to a rating in excess of 10 percent for shell fragment wound residuals of the right foot.

3.  Entitlement to a rating in excess of 10 percent for residuals, status-post shrapnel injury, right thigh with retained metallic foreign bodies.

4.  Entitlement to a rating in excess of 10 percent for residuals, shrapnel wound right thigh Muscle Group XIV.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in January 2004 and August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

By the January 2004 rating decision, the RO denied the Veteran's claims for increased ratings for a left foot disability (residuals, shell fragment wound, left foot with healed fractures 2nd, 3rd, and 4th metatarsals with peripheral neuropathy), currently rated as 20 percent disabling, and a right foot disability (residuals shrapnel injury to the right foot with slight decreased range of motion in the ankle and lateral and medial plantar nerve damage with peripheral neuropathy), currently rated as 10 percent disabling.  The subsequent August 2005 rating decision established service connection for residuals, status-post shrapnel injury, right thigh with retained foreign bodies evaluated as noncompensable (zero percent) for residual scarring, effective from April 30, 2004.  This evaluation was subsequently increased to 10 percent by a February 2012 rating decision, effective April 30, 2004.  Nevertheless, this issue remains in appellate status pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).  In addition, the February 2012 rating decision also assigned a separate 10 percent rating for muscle damage of the right thigh, shrapnel wound residual, effective from April 30, 2004.

The Board notes that the issue of entitlement to TDIU was not explicitly addressed by the agency of original jurisdiction (AOJ).  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, as detailed below, a claim of TDIU has been raised by the record and must be considered in future adjudication(s) of this appeal.

The Veteran provided testimony at a hearing before a decision review officer (DRO) at the RO in April 2005.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  

This case was previously before the Board in February 2009 and November 2010.  In pertinent part, the Board directed that outstanding treatment records be obtained, and that new examinations be accorded to the Veteran regarding the service-connected disabilities that are the subject of this appeal.  Additional records have been associated with the Veteran's claims folder; and new examinations were accorded to him in May 2009 and December 2010, which, as detailed below, the Board finds are adequate for resolution of left and right foot claims.  All other development directed by the Board's remand regarding these claims appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998), in regard to the left and right foot claims.

In November 2010, the Board referred a claim to reopen a previously denied claim of service connection for a lumbar spine disability.  It does not appear that any action was taken on the matter and the claim is again referred to the AOJ.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that the November 2010 VA examination is not adequate for resolution of the right thigh claim(s), and that further development is otherwise required with respect to these and the TDIU claim.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected shell fragment wound residuals of the left foot are not manifested by severe functional impairment, to include severe incomplete paralysis.

2.  The Veteran's service-connected shell fragment wound residuals of the right foot are not manifested by moderately severe functional impairment, to include moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected shell fragment wound residuals of the left foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a (Diagnostic Code 5284), 4.124, 4.124a (Diagnostic Code 8521) (2011).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected shell fragment wound residuals of the right foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a (Diagnostic Code 5284), 4.124, 4.124a (Diagnostic Code 8521) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to obtain the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding the left and right foot claims, the Board observes that the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in August 2003, which is clearly prior to the January 2004 rating decision that is the subject of this appeal.  He was also sent additional notification via a letter dated in March 2006, followed by readjudication of the appeal by a February 2012 supplemental statement of the case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio.  Moreover, the March 2006 letter included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding his left and right foot claims.  Various medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the April 2005 DRO hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated there is outstanding evidence which documents symptoms of his service-connected feet disabilities which are not documented by the evidence already of record.

With respect to the aforementioned April 2005 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Board member who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO who conducted the hearing accurately noted the then current appellate issues, asked questions to clarify the Veteran's contentions, and indicated additional development would be conducted to include a new VA examination and obtaining VA treatment records.  Granted, the DRO did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate these claim); i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his left and right foot claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations regarding this case in September 2003, July 2005, May 2009, and December 2010.  In pertinent part, these examinations documented symptoms of the service-connected feet disabilities which are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated any of these disabilities have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

II. Legal Criteria

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The RO has considered evaluating the Veteran's service-connected shell fragment wound residuals of both feet pursuant to Diagnostic Code 8521-5284.  (A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011), moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals and, severe residuals of foot injuries warrant a 30 percent evaluation. 

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2011), evaluate peripheral neuropathy of the lower extremities.  Under this diagnostic code, an evaluation of 10 percent is assigned for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis, and a 30 percent rating requires severe incomplete paralysis of the external popliteal nerve.  A 40 percent evaluation requires complete paralysis of the external popliteal nerve, manifested by foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Although the law provides, as noted above, that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree (38 C.F.R. § 4.124), there is no legal requirement that a combination of both sensory and motor involvement automatically constitutes at least moderate incomplete paralysis.  Therefore, the focus is whether the overall impairment-be it sensory, motor, or a combination thereof-results in impairment indicative of more than mild incomplete paralysis. 

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.  

The February 2012 rating decision further assigned separate evaluations of 10 percent for peripheral neuropathy of the left and right lower extremities, and that it was associated with the shell fragment wound residuals of both feet.  Further, these ratings were assigned pursuant to Diagnostic Code 8521.  However, the RO continued to identify the service-connected shell fragment wound residuals of both feet as being evaluated pursuant to Diagnostic Code 8521-5284.  Therefore, the Board will consider these criteria in evaluating the service-connected disabilities in this case.

III. Analysis

In this case, and for the reasons detailed below, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected shell fragment wound residuals of the left foot, nor a rating in excess of 10 percent for the shell fragment wound residuals of the right foot.

The Board acknowledges that the Veteran has consistently indicated that his service-connected shell fragment wound residuals of both feet are manifested by complaints of pain.  Accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, are for consideration in the instant case.  However, the issue is whether these complaints of pain do, or will, result in functional impairment to the extent necessary for higher rating(s) in this case, to include during flare-ups.  Here, for the reasons expressed below, the Board finds that they do not.

At the September 2003 VA medical examination, the Veteran stated, in pertinent part, that he had pain and stiffness in the left knee joint and both ankles; that his knee occasionally locked up on him; he experienced fatigability and lack of endurance; treatment was Motrin and Aleve; that there was flare-ups of joint disease 2 to 3 times a day in the morning, afternoon, and evening, aggravated by prolonged standing or walking, with no alleviating factors.  He was also prescribed corrective shoes for flat feet.  Examination of the feet revealed bilateral hallux valgus and bilateral pes planus, with gait abducted because of the flatfeet.  Nevertheless, he could heel walk, toe walk, and walk with tandem gait.  Pedal pulses were 2+.  There was no pedal edema.  For the ankle, range of motion was restricted, right more than left.  On the right dorsiflexion was to 8 degrees, and plantar flexions were to 30 degrees.  On the left, dorsiflexion was to 10 degrees, and plantar flexion was to 40 degrees.  For evaluation of deep tendon reflexes, it was noted that the patellar and ankle jerks were both 2+.  Plantars were downgoing bilaterally.  Sensory, pinprick and light touch were noted as having hyperesthesia in the scar inferior to the knee, but sensory exam was intact elsewhere.  Motor nerve conduction testing of bilateral peroneal nerves were low in amplitude (0.8 mV-2.7mV) but normal in latency and conduction velocity.  Needle EMG showed bilateral tibialis anterior, left gastrocnemius and left peroneus longus muscles were normal.

At his April 2005 DRO hearing, the Veteran described pain and functional impairment, to include limitation of motion, regarding his shell fragment wound residuals of both feet.

At the July 2005 VA medical examination, the Veteran complained of pain in both feet.  He reported no weakness, stiffness, swelling, heat, or redness in the left foot.  He did not report flare-ups because his pain was constant, and described it as all day long and all the time.  He also reported that standing and walking would make his pain worse.  He also reported occasional numbness on the dorsal and plantar surface of his foot, and did not know what brought it on.  He had some special shoes made, which he indicated did not his symptoms.  He was not using any special braces.  He took Ibuprofen 2 to 3 times per day, which helped his symptoms, and there were no side effects.  Although rest would also help his symptoms, it would still cause pain in his left foot.  He reported no functional impairment; no walking assistive devices such as crutches, braces or canes.  In addition, he reported left ankle pain, but with no weakness, stiffness, swelling, heat, redness, instability, giving way, or locking.

Regarding his right foot, he reported pain on the dorsal and plantar surfaces, and that it was not as bad as the pain of the left foot.  He reported the pain was brought on by walking and improved with rest.  As with the left foot, he took Ibuprofen 2 to 3 times per day, which helped his symptoms, as did his special shoes.  He had no limitations of functional impairment.  He used no crutches, braces or canes.  He had had no surgery in either foot.  

Examination of both feet, as well as the left ankle, revealed no obvious deformities of the right foot or left ankle.  He was noted as having obvious deformities of the left foot, but no details appear to have been provided.  He had full range of motion of all joints.  Further, it was noted his left ankle had full range of motion from about 45 degrees plantar flexion, to about 20 degrees of dorsiflexion.  The right foot was minimally tender to palpation over the dorsal aspect of his midfoot and the plantar surface of his foot.  Both feet showed no evidence of flatfoot (pes planus) or high arch; no hallux valgus; no lesser toe deformities.  For both feet, he was noted as having good posture upon standing, squatting, supination, pronation and rising on toes and heels.  However, he did have difficulty with rising on his toes and heels.  There was no painful joint motion of his midfoot, hindfoot, or forefoot.  There were no callosities or skin breakdown of either foot.  There was no abnormal shoe wear bilaterally.  He walked with a normal gait.  In addition, there did not appear to be any painful motion, instability, or weakness on his feet.  X-rays of the feet and left ankle showed no fractures, dislocations, or arthritis.  However, the examiner also stated that there was pain on range of motion of the Veteran's feet and left ankle at that time.  Moreover, the examiner stated it was conceivable that pain could further limit function, particularly after being on his feet all day.  Nevertheless, the examiner stated it was not feasible to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.

At the May 2009 VA examination, the Veteran described his pain as being 8/10 in the left foot, and 6 or 7/10 in the right foot primarily in the dorsal aspect of his feet.  He used a cane to help with ambulation.  He also wore orthopedic shoes all the time which was noted to help moderately and that he did not tolerate wearing other shoes.  His pain was worse in the morning, and improved about an hour afterwards or as he increased his activity.  He was previously taking Ibuprofen and Advil, but stopped due to kidney issues, and now took Tylenol and over the counter muscle relaxants.  He had not had any injections in his feet, but had had physical therapy in the past.  He did not have history of neoplasm.  However, he felt that he was limited to ambulate less than 50 feet.  He did not limit his activities of daily living, but reported that he had pain constantly.  He denied flare-ups beyond his constant pain, but did report increased pain with standing and walking.  Moreover, he denied numbness or foot drop.

On examination, it was noted that both feet had no deformity or skin changes beyond scars on the dorsal mid foot, measured 3 cm on the left and 4 cm on the left.  The Veteran had intact dorsalis pedis pulse, and normal sensation to light touch for both feet.  Both feet showed good range of motion in the mid-foot, and there was no tenderness to palpation, no hammertoes, no claw toes, no pes planus, and no high arch noted.  He had good posture when standing, squatting, supination, pronation, and rising on his toes and heels.  He did have some difficulty actively rising of his toes and heels, but was able to do so with some effort.  There was no abnormality in his gait.  He had normal strength without any signs of atrophy.  No tics were noted.  Moreover, the examiner stated that there were no objective findings to explain the Veteran's complaints of feet pain on this examination.  The examiner also noted that based on the Veteran's complaints his ability to ambulate and stand for long periods which may affect some activities of daily living and his ability to work in manual labor work as he was employed in a lumber yard in the past.  Nevertheless, the examiner stated that the physical examination and X-rays findings did not correlate with the extent of the Veteran's subjective complaints.  Therefore, the examiner could not precisely determine to what extent his condtion(s) would limit him.  Further, the examiner noted that the Veteran reported some pain in his feet, but that there were no objective findings noted to correlate with that today.  It was conceivable that pain could further limit function, particularly after being on his feet all day.  It was not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.

At the December 2010 VA examination, the Veteran reported, in part, that he had a long history of tingling in areas of the left foot, as well as a burning sensation of the left foot.  On motor examination, he had normal narrow-based gait.  He had a cane available, but could walk without it.  He was able to squat and stand back up without difficulty.  He had a little discomfort on attempting to come up on the balls of his feet and rock back on his heels, but he was able to do that.  The tone in his muscles of the upper and lower extremities was normal.  Bulk was normal and symmetrical.  Cerebellar evaluation showed finger-to-nose, RAM, tandem gait were all within normal limits.  His deep tendon reflexes were 2+ and symmetrical in the biceps, triceps, brachial radialis, and patellar tendons; 1+ at the Achilles tendons bilaterally.  He had no Babinski signs and no Hoffman's signs noted.  He had normal position sense, normal pinprick, light touch, and vibratory senses in the upper and lower extremities except in the immediate vicinity of residual scars.  Moreover, the examiner indicated that the overall neurologic examination was benign.  The Veteran did have scars from his shrapnel wounds, and complained of tingling in the left foot and right thigh, which was substantiated in his file.  However, the muscles underlying the wounds appear to be functioning normally.  There was no evidence that a major nerve was severed by the trauma since both sensory and motor function were preserved on examination.

In view of the foregoing, the evidence shows that both of the Veteran's service-connected shell fragment wound residuals of the feet are manifested by complaints of pain, as well as symptoms such as tingling and numbness.  However, as detailed above, on examination these complaints appear to have resulted in little or no actual functional impairment to include on neurologic evaluation.  Although limitation of ankle motion was noted on the September 2003 examination, little or no limitation of foot motion was described on the other examination.  Further, these examinations indicate that neurologic evaluation indicated little or no impairment of the feet themselves.  In fact, as noted above, the December 2010 VA examiner found the overall neurologic examination to be benign.  The Board also notes that the May 2009 VA examiner found that the Veteran's complaints of pain were not consistent with the objective medical findings.

For these reasons, the Board finds that competent medical and other evidence of record does not reflect the Veteran's service-connected shell fragment wound residuals of the left foot are manifested by severe functional impairment, to include severe incomplete paralysis; nor does it reflect that his service-connected shell fragment wound residuals of the right foot are manifested by moderately severe functional impairment, to include moderately severe incomplete paralysis.  Therefore, the preponderance of the evidence is against his satisfying the schedular criteria for higher rating(s) in this case.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 54.  Consequently, these increased rating claims must be denied.

In making the above determination, the Board took into consideration the applicability of "staged" rating(s) pursuant to Hart.  However, the Board found no distinctive period(s) where the Veteran met or nearly approximated the criteria for higher rating(s) in this case for the left or right foot disability.  Therefore, "staged" rating(s) are not warranted in this case.  

The Board notes that the regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2011).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Veteran's symptoms of his service-connected shell fragment wound residuals of the feet appear to be primarily complaints of pain, tingling, and numbness, as well as resulting functional impairment to include limitation of motion.  Such symptomatology is addressed by the current schedular criteria.  He does not appear to have any other symptoms of these service-connected disabilities that are not addressed by the schedular criteria.  Moreover, to the extent these disabilities have caused occupational impairment, the Board is of the opinion that the impairment attributable solely to these disabilities has been adequately compensation by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  For these reasons, the Board concurs with the RO's determination that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

To the extent the record reflects the Veteran has residual scarring of the feet, the Board notes that he is already in receipt of separate evaluations for these disabilities, and has not been considered as part of the current increased rating claims.


ORDER

Entitlement to a rating in excess of 20 percent for shell fragment wound residuals of the left foot is denied.

Entitlement to a rating in excess of 10 percent for shell fragment wound residuals of the right foot is denied.


REMAND

The shell fragment wound residuals of the right thigh are evaluated, at least in part, pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314 (2011), for injuries to Muscle Group XIV (anterior thigh group).  The functions of this muscle group are extension of knee, simultaneous flexion of hip and flexion of knee, tension of fascia lata and iliotibial (Maissat's) band, acting with XVII in postural support of body, and acting with hamstrings in synchronizing hip and knee.  The muscles involved include the sartorius, the rectus femoris, the vastus externus, the vastus intermedius, the vastus internus, and the tensor vaginae femoris.  Under Diagnostic Code 5314, a slight injury warrants a noncompensable (zero percent) rating.  A moderate injury warrants a 10 percent rating. A moderately severe injury is rated as 30 percent disabling.  A severe injury is evaluated as 40 percent disabling. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(d) (2011). 

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  Slight disability of muscles is characterized by simple wound of muscle without debridement or infection.  Slight disability of muscle is reflected by history and complaint such as service department records of a superficial wound with brief treatment and return to duty.  Healing of slight muscle injuries is followed by good functional results.  Slight disability of muscles includes none of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. 4.56 (c).  Objective findings characteristic of slight muscle disability include minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function, and no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1). 

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

In the November 2010 remand, the Board explicitly stated that the VA examination of the Veteran's right thigh was to state whether the overall degree of impairment associated with this disability was best characterized as mild, moderate, moderately severe, or severe.  No such determination appears to have been made on the December 2010 VA medical examination.  In a March 2012 written presentation, the Veteran's accredited representative asserted that such deficiency warranted a remand in this case.

The Court has held that, where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall, 11 Vet. App. at 268.  In addition, the Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board concurs that a remand is required to obtain clarification from the December 2010 VA examiner regarding the overall degree of disability due to the Veteran's service-connected shell fragment wound residuals of the right thigh.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  If the original examiner is unavailable then the opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.

The Board further finds that any outstanding treatment records regarding the Veteran's service-connected shell fragment wound residuals of the right thigh should be obtained while on remand.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a) (2011).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 361.

In this case, the Veteran's current overall disability rating for VA purposes is 70 percent.  Although he does not initially appear to have one single disability rated at 40 percent or more, the provisions of 38 C.F.R. § 4.16(a) provide that disabilities resulting from common etiology or a single accident, as well as multiple injuries incurred in action, are to be considered one disability for the purposes of determining a single 40 or 60 percent rating.  Here, the Veteran has multiple service-connected disabilities due to shell fragment wound residuals.  In fact, all of his service-connected disabilities appear to be evaluated as such except for his service-connected diabetes mellitus, which is evaluated as 20 percent disabling.  These disabilities result in an overall disability rating of 60 percent.  See 38 C.F.R. § 4.25 (2011).

In view of the foregoing, the Board finds that the Veteran does satisfy the schedular requirements for consideration of a TDIU.  The record also reflects he is currently unemployed, and that he has reported his service-connected disabilities affected his ability to do his job.  Therefore, the Board finds that the issue of entitlement to TDIU is properly before it pursuant to Rice.  As it does not appear this issue was formally adjudicated below, the Board finds that a remand is required to address the matter in the first instance.  The Veteran should also be provided with notification that adequately explains what is necessary to substantiate a claim of entitlement to TDIU.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to TDIU.

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected shell fragment wound residuals of the right thigh since December 2010.  After securing any necessary release, obtain those records not on file, including VA treatment records.

3.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be made available to the December 2010 VA examiner for review and clarification of the examination findings.  Specifically, the examiner must express an opinion as to whether the overall degree of impairment associated with the Veteran's right thigh disability is best characterized as mild, moderate, moderately severe, or severe.

If the original examiner is unavailable then the opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.

A complete rational for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination/opinion report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, 11 Vet. App. at 268.

5.  Finally, after completing any additional development deemed necessary, readjudicate the issues remaining on appeal in light of any additional evidence added to the records assembled for appellate review.  The adjudication should reflect consideration of whether the Veteran is entitled to TDIU.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in February 2012, and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


